SMITH, P. J.-
This is an action on three special tax-bills, for thirty dollars each, issued by the said city against a certáin lot of the defendant for street curbing in front *367thereof. It was brought before a justice of the peace where “it appeared to the satisfaction of the justice that the title to real estate was involved therein,” and thereupon the justice certified the cause to the circuit court. In the latter court the defendant moved that the cause be dismissed because neither that court nor the justice had jurisdiction of it. This motion was sustained and from the judgment the relator has appealed.
The question thus presented by the record is whether or not the justice primarily had jurisdiction of the cause, for, if so, the action of the trial court was erroneous and its judgment must be reversed. And whether or not the justice had jurisdiction depends upon the construction to be given to section 1592 of article 5, chapter 30, Revised Statutes 1889, as amended by the Act of March 16, 1893 (Sess- Acts 1893, p: 107), and that of April 11, 1895 (Sess. Acts 1895, p. 65). It is conceded that under the provisions of said article 5, chapter 30, Revised Statutes 1899, as amended by said Act of March 16, 1893, justices of the peace had jurisdiction of actions to enforce special taxbills where the amount thereof did not exceed two hundred and fifty dollars.
The special taxbills sued on here were issued while the former act was in force, but before this action was begun thereon the said article 5, chapter 30, as amended, had been repealed in its entirety' by the said Act of April 11, 1895. Under the provisions of the latter act no jurisdiction of action to enforce special taxbills was conferred on justices of the peace- The latter act was manifestly intended to repeal and supersede the former, and it undoubtedly took away the jurisdiction of justices of the peace to enforce taxbills in existence at’the time it went into effect, unless a different purpose was manifested on its face. Singer v. Shull, 74 Mo. App. 489.
By section 92 of the latter (the repealing act) it was provided that all special taxbills for curbing, etc., “authorized by *368this ctcL” shall be collectible in an action brought in the name of the city, etc. It is thus seen that the amendatory and superseding act expressly limits its operation to such taxbills as are “authorized by this act.” It is a common-law maxim, applicable to the construction of statutes, that the expression of one thing excludes another. The expression of the repealing act that it applied to such taxbills as were authorized by it, must be held to conclusively show that special taxbills not authorized by it, as here, were excluded from its operation. There is nothing in the johraseology of the repealing act which in the least lends countenance to the contention that it was intended to apply to such pre-existing special taxbills as were enforcible before justices of the peace. It is, therefore, our conclusion that the justice had jurisdiction of the taxbills sued on in the present case.
The statute (section 3951, Revised Statutes 1899) provides that if in any action brought before a justice of the peace, it appears to the satisfaction of such justice that the title to real estate be in issue on the trial of the cause, he shall'make an entry of that fact on his docket and certify the cause and transmit all papers and process therein to the circuit court, which shall be possessed of said cause and proceed therewith without regard to the amount in controversy or any error in the decision of the justice in certifying said cause to it, as if originally commenced therein. When a cause is so certified to the circuit court, that court acquires original and not appellate jurisdiction of it. And whether or not the justice was in error as to whether or not title to real estate was an issue involved in this case, or whether or not the amount sued for is less than fifty dollars, is declared by said section to be immaterial. It is the certificate of the justice of a fact, whether it exists or not, that confers the original jurisdiction in the circuit court. When the cause reaches »that court, under such certification, it stands as if it had in the first instance been brought therein. No cause can be so *369removed unless the justice primarily has jurisdiction of it. The statute has no application to any case in which he has not such jurisdiction. In the present action the justice had jurisdiction, and that jurisdiction remained until it was ousted by the conclusion reached by him that the issue of title to real estate was involved. Tie then certified the cause to the circuit court, whereby that court acquired original jurisdiction, after which it should have proceeded with the case as required by the statute.
It results that the judgment must be reversed and the cause remanded.
All concur.